     Case 18-09108-RLM-11     Doc 598 Filed 06/12/19 EOD 06/12/19 16:14:00    Pg 1 of 1
                              SO ORDERED: June 12, 2019.




                              ______________________________
                              Robyn L. Moberly
                              United States Bankruptcy Judge

                         UNITED STATES BANKRUPTCY COURT                 SRESVAC (rev 09/2018)
                               Southern District of Indiana
                                46 E. Ohio St., Rm. 116
                                 Indianapolis, IN 46204
In re:

USA Gymnastics,                                        Case No. 18−09108−RLM−11
          Debtor.

            ORDER VACATING ORDER ON MOTION TO ASSUME/REJECT

An Order Granting Motion to Reject Executory Contract with Main Event Merchandise
Group, LLC was entered on June 12, 2019, as document #597.

IT IS ORDERED that the Order Granting Motion to Reject Executory Contract with Main
Event Merchandise Group, LLC is VACATED.

The Clerk's Office will distribute this order.

                                                 ###
